Citation Nr: 0601056	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  03-23 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
$7,167.00 in pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
and a determination by the RO's Committee on Waivers and 
Compromises (Committee) which denied waiver of overpayment.

The Board notes that in June 2001, the veteran sought an 
increase in pension benefits due to an additional dependent 
(his common law wife Kimberly).  The RO denied the claim in 
September 2001.  One of the bases for the denial was that the 
veteran had not provided information regarding the 
termination of his previous marriage.  In the veteran's 
August 2003 VA Form 9, the veteran stated that his previous 
wife was deceased.  Subsequently, in September 2004, the RO 
adjusted the veteran's monthly pension benefits to account 
for additional dependents.  


FINDINGS OF FACT

1.  The veteran was awarded nonservice-connected pension 
benefits, by way of a January 2001 rating decision.  VA 
subsequently sent correspondence to the veteran informing him 
that his rate of monthly pension benefits was based upon a 
countable annual income of zero ($0.00), and that he was to 
notify VA if there was any change in his income.

2.  The evidence on file reflects that the veteran received 
income in the amount of $7,150.00 due to part time employment 
from 2000 to 2003.  

3.  By correspondence dated April 2003, the RO notified the 
veteran that they proposed to reduce the rate of his monthly 
pension benefits, effective November 1, 2000, and that this 
might result in an overpayment that he would have to repay.  
The veteran was subsequently notified in May 2003 that the 
proposed reduction in his monthly pension rate had been 
effectuated.

4.  The retroactive reduction in the veteran's monthly 
pension rate resulted in an overpayment of $7,167.00.  

5.  The veteran intentionally failed to accurately report his 
income in the amount of $7,150.00 due to part time employment 
from 2000 to 2003. 


CONCLUSIONS OF LAW

1.  The overpayment of pension indebtedness was properly 
created and calculated.  38 U.S.C.A. §§ 101, 1501 (West 
2002); 38 C.F.R. §§ 3.271, 3.272 (2005).

2.  Waiver of recovery of the overpayment of pension benefits 
in the amount of $7,167.00 is precluded because of bad faith 
on the part of the veteran.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.965(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

However, the Board notes that the VCAA and its implementing 
regulations primarily concern issues of service connection, 
and made no changes to the laws and regulations regarding 
nonservice-connected pension benefits or recovery of 
overpayments.  To the extent the enhanced duties to assist 
and notify may be applicable in the instant case, the Board 
notes that the RO advised the veteran of the evidence 
necessary to substantiate his claim, including the standards 
of equity and good conscience.  Further, the veteran was 
provided with the opportunity to present 
testimony in support of his claim.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis, 6 Vet. 
App. at 430 (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  Thus, the Board concludes 
that further development and further expending of VA's 
resources is not warranted, and that any duty to assist and 
notify under the VCAA has been fulfilled.

Factual Background

The veteran was granted nonservice-connected pension benefits 
by way of a January 2001 rating decision.  By correspondence 
dated February 2001, he was informed that he was granted 
pension at a monthly rate of $749.00, effective November 1, 
2000; and a monthly rate of $775.00, effective December 1, 
2000 (as a result of a legislative increase).  Further, this 
correspondence informed the veteran that this award action 
was based on countable annual income of zero.  The veteran 
was informed that adjustment to his payments must be made 
whenever his income changed.  Therefore, he was instructed to 
notify VA immediately if he had any changes or additions to 
his income.

In June 2001, the veteran  sought an increase in pension 
benefits due to an additional dependent (his common law wife 
Kimberly).  The RO denied the claim in September 2001 due to 
lack of information regarding all of the veteran's previous 
marriages; the date and place of Kimberly's prior marriage 
and divorce; the date and place of Kimberly's incarceration; 
and a VA Form 21-4170 signed by Kimberly.  The veteran filed 
a Notice of Disagreement; and the RO issued a Statement of 
the Case in May 2002.  

In December 2002, a complainant alleged that the veteran was 
self employed as a general contractor with a business listed 
under his wife's name; and that he might also have been an 
employee of a construction company.  The RO conducted a field 
report in March 2003.  The veteran admitted to the 
investigator that after he began receiving pension benefits 
in November 2000, he had earned approximately $750.00 during 
the remainder of 2000.  He earned $3,000.00 in the year 2001; 
$3,000.00 in the year 2002; and had earned approximately 
$400.00 so far in the year 2003.     

Consequently, by way of an April 2003 correspondence, the RO 
adjusted the veteran's VA pension to $686.00 effective 
November 1, 2000 (due to his income change); $712.00 
effective December 1, 2000 (due to legislative increase); 
$525.00 effective January 1, 2001 (due to his income change); 
$546.00 effective December 1, 2001 (due to legislative 
increase); $557.00 effective December 1, 2002 (due to 
legislative increase); and $460.00 effective January 1, 2003 
(due to his income change).  The RO also informed the veteran 
that this adjustment would result in an overpayment of 
benefits, that he would be notified at a later date of the 
exact amount of the overpayment, and that he would be given 
repayment information.  

The veteran responded by requesting a waiver of the 
overpayment amount.  He stated in his April 2003 
correspondence that his income is not enough to pay for his 
expenses; and that he did what he had to do to pay the bills.  
He also noted that his wife was incarcerated until December 
2002; and that while she was incarcerated, he sent her 
$200.00 to $300.00 per month.  He stated that it has been 
easier now that she has been released.  

In an April 2003 Financial Status Report, the veteran 
reported that he has no net income.  He also reported average 
monthly expenses totaling $1,366.00.  

In May 2003, the RO's Committee on Waivers and Compromises 
(Committee) denied the veteran's request for a waiver and 
informed him that he owed $7,167.00.  The Committee noted 
that the veteran was informed in February 2001 that his rate 
of pension was dependent on the amount of family income and 
the number of dependents.  Furthermore, he was told to notify 
the VA immediately if there was any change in income or net 
worth for himself or any dependents or any change in the 
marital status of himself and any dependents.  

The Committee noted that failure to make restitution would 
result in unfair gain to the debtor and that under such 
circumstances, a duty is imposed upon the debtor to repay in 
order to prevent unjust enrichment.  The Committee 
acknowledged that the veteran's financial report showed 
hardship and that a veteran's income should first be used for 
shelter and other necessary household expenses.  After these 
payments are made, the least the VA can expect is that the 
veteran's obligations to the Government be given the same 
consideration which the veteran gives in meeting other 
obligations.  The Committee also noted that the veteran had 
filed Chapter 13 bankruptcy.  

In weighing all the applicable elements, the Committee found 
that it would not be against equity and good conscience to 
deny the veteran's request for waiver.  

The veteran contends that he only earned enough income to 
meet his monthly expenses and that he did not intentionally 
set out to "cheat" the VA.  

The veteran submitted another Financial Status Report in 
September 2003, in which he reported monthly expenses 
totaling $1,609.00.  

In September 2004, the RO adjusted the veteran's monthly 
pension benefits to account for additional dependents (to 
include his newborn son).  He was awarded a monthly pension 
of $1361.00, effective September 1, 2004; $1220.00 effective 
December 7, 2009; and $1079.00 effective August 3, 2022.  

Laws and Regulations

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 et 
seq.

A veteran, surviving spouse or child who is receiving 
pension, or a parent who is receiving compensation or 
dependency and indemnity compensation, must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her income or other circumstances 
which would affect his or her entitlement to receive, or the 
rate of, the benefit being paid.  Such notice must be 
furnished when the recipient acquires knowledge that he or 
she will begin to receive additional income or when his or 
her marital or dependency status changes.  38 C.F.R. § 3.660.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  The 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.965.  

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.
2.  Balancing of faults.  Weighing fault 
of debtor against VA fault.
3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.
5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.
6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.
38 C.F.R. § 1.965(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  In order to 
assist the claimant in fairly presenting an appeal to the 
Board, the RO must also consider all the criteria under 38 
C.F.R. § 1.965 and explain to the claimant the reasons why 
each element is not relevant or does not support the request 
for waiver of recovery of the debt.

Analysis

As a preliminary matter, the Board finds that the veteran's 
debt was properly created and calculated.  The regulations 
provide that payments of any kind from any source 
shall be counted as income during the twelve-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  

VA sent correspondence to the veteran informing him that his 
rate of monthly pension benefits was based upon a countable 
annual income of zero ($0.00), and that he was to notify VA 
if there was any change in his income.  The evidence on file 
reflects that the veteran received income in the amount of 
$7,150.00 due to part time employment from 2000 to 2003.  The 
Board finds that the veteran was entirely at fault in the 
creation of the overpayment.  He knew, or should have known, 
that he was not entitled to the full rate of monthly pension 
benefits once he started to receive income.  As noted above, 
the veteran was informed that his rate of monthly pension 
benefits was based upon his having zero countable income.  
Thus, he should have known his rate had to be adjusted.  

In view of the foregoing, the Board concurs with the RO in 
finding that the veteran exhibited bad faith in the creation 
of the debt.  Bad faith exists when a debtor's conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with the intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  The veteran was adequately informed that 
his pension was based on countable annual income of zero; 
that adjustment to his payments must be made whenever his 
income changed; and that he must notify VA immediately if he 
had any changes or additions to his income.

VA was not at fault in the creation of the overpayment.  Once 
again, the RO properly notified the veteran that his pension 
rate was based on his total lack of income.  There is no way 
the RO could have known that he was receiving income; since 
he did not report it.  

The veteran has contended that recovery of the overpayment 
would result in undue financial hardship.  However, as the 
veteran intentionally failed to accurately report his income 
in the amount of $7,150.00 due to part time employment from 
2000 to 2003, waiver of recovery of the overpayment of 
pension benefits in that amount is precluded because of bad 
faith on his part.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.965(b).

In summary, it is clear that in the act of filing false 
income and asset information with the VA, the veteran was 
intending, at a minimum, to seek an unfair advantage; he 
knew, or should have known, of the likely consequences, i.e., 
a decrease in pension benefits; and his actions resulted in a 
loss to the government in the amount of the benefits.  
Consequently, the veteran's actions constitute "bad faith," 
as that term is defined above.  Further, the actual written 
evidence of bad faith substantially outweighs the veteran's 
assertions as to his lack of knowledge.  Hence, the evidence 
on the issue of bad faith is not so evenly balanced as to 
create a reasonable doubt, and 38 U.S.C.A. § 5107(a) is not 
for application.

Since "bad faith" in the creation of the debt has been shown, 
waiver of recovery of the debt is precluded by law.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2005).  Hence, the principles of equity and good conscience 
are not for application.  In addition, it is not necessary to 
discuss whether the veteran's actions constituted 
misrepresentation or fraud.



ORDER

Entitlement to a waiver of recovery of the overpayment of 
$7,167.00 in pension benefits is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


